
	
		II
		110th CONGRESS
		1st Session
		S. 1482
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Rockefeller (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  require the Secretary of Health and Human Services to conduct research on
		  indicators of child well-being.
	
	
		1.Short titleThis Act may be cited as the
			 State Child Well-Being Research Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The well-being of
			 children is a paramount concern for our Nation and for every State, and most
			 programs for children and families are managed at the State or local
			 level.
			(2)Child well-being
			 varies over time and across social, economic, and geographic groups, and can be
			 affected by changes in the circumstances of families, by the economy, by the
			 social and cultural environment, and by public policies and programs at the
			 Federal, State, and local level.
			(3)States, including
			 small States, need information about child well-being that is specific to their
			 State and that is up-to-date, cost-effective, and consistent across States and
			 over time.
			(4)Regular
			 collection of child well-being information at the State level is essential so
			 that Federal and State officials can track child well-being over time.
			(5)Information on
			 child well-being is necessary for all States, particularly small States that do
			 not have State-level data in other federally supported databases. Information
			 is needed on the well-being of all children, not just children participating in
			 Federal programs.
			(6)Telephone surveys
			 of parents represent a relatively cost-effective strategy for obtaining
			 information on child well-being at the State level for all States, including
			 small States, and can be conducted alone or in mixed mode strategy with other
			 survey techniques.
			(7)Data from
			 telephone surveys of the population are currently used to monitor progress
			 toward many important national goals, including immunization of preschool
			 children with the National Immunization Survey, and the identification of
			 health care issues of children with special needs with the National Survey of
			 Children with Special Health Care Needs.
			(8)A State-level
			 telephone survey, alone or in combination with other techniques, can provide
			 information on a range of topics, including children’s social and emotional
			 development, education, health, safety, family income, family employment, and
			 child care. Information addressing marriage and family structure can also be
			 obtained for families with children. Information obtained from such a survey
			 would not be available solely for children or families participating in
			 programs but would be representative of the entire State population and
			 consequently, would not only inform welfare policymaking, but policymaking on a
			 range of other important issues, such as child care, child welfare, child
			 health, family formation, and education.
			3.Research on
			 indicators of child Well-BeingSection 413 of the
			 Social Security Act (42 U.S.C. 613) is
			 amended by adding at the end the following:
			
				(k)Indicators of
				Child Well-Being
					(1)In
				generalThe Secretary shall develop comprehensive indicators to
				assess child well-being in each State by directing the Director of the Maternal
				and Child Health Bureau of the Health Resources and Services Administration (in
				this subsection referred to as the Director) to expand the
				National Survey of Children’s Health.
					(2)Requirements
						(A)In
				generalThe indicators developed under paragraph (1) shall
				include measures related to the following:
							(i)Education.
							(ii)Social and
				emotional development.
							(iii)Physical and
				mental health and safety.
							(iv)Family
				well-being, such as family structure, income, employment, child care
				arrangements, and family relationships.
							(B)Collection
				requirementsThe data collected with respect to the indicators
				developed under paragraph (1) shall be—
							(i)statistically
				representative at the State and National level;
							(ii)consistent
				across States;
							(iii)collected on an
				annual basis for at least the 5 years following the first year of
				collection;
							(iv)measured with
				reliability;
							(v)current;
							(vi)over-sampled,
				with respect to low-income children and families, so that subgroup estimates
				can be produced by a variety of income categories (such as for 50, 100, and 200
				percent of the poverty level, and for children of varied ages, such as 0–5,
				6–11, and 12–17 years of age); and
							(vii)made publicly
				available.
							(C)Other
				requirements
							(i)PublicationThe
				data collected with respect to the indicators developed under paragraph (1)
				shall be published as both actual numbers and expressed in terms of rates or
				percentages.
							(ii)Sample
				sizesSample sizes used for the collected data shall be adequate
				for microdata on the categories included in clause (vi) to be made publicly
				available without violating confidentiality standards.
							(D)Consultation
							(i)In
				generalIn developing the indicators required under paragraph (1)
				and the means to collect the data required with respect to the indicators, the
				Secretary shall require the Director to consult and collaborate with a
				subcommittee of the Federal Interagency Forum on Child and Family Statistics,
				which shall include representatives with expertise on all the domains of child
				well-being described in subparagraph (A). The subcommittee shall have
				appropriate staff assigned to work with the Maternal and Child Health Bureau
				during the design phase of the survey.
							(ii)DutiesThe
				Director shall consult with the subcommittee referred to in clause (i) with
				respect to the design, content, and methodology for the development of the
				indicators required under paragraph (1) and the collection of data regarding
				the indicators, and the availability or lack thereof of similar data through
				other Federal data collection efforts.
							(iii)CostsCosts
				incurred by the subcommittee with respect to the development of the indicators
				and the collection of data related to the indicators shall be treated as costs
				of the National Survey of Children’s Health.
							(3)Advisory
				panel
						(A)EstablishmentThe
				Secretary shall require the Director to establish, with the advice of the
				Federal Interagency Forum on Child and Family Statistics, an advisory panel of
				experts to make recommendations regarding the appropriate measures, methods,
				dissemination strategies, and statistical tools necessary for making the
				assessment required under paragraph (1) based on the indicators developed under
				that paragraph and the data collected with respect to the indicators.
						(B)Membership
							(i)In
				generalThe advisory panel established under subparagraph (A)
				shall include experts on each of the domains of child well-being described in
				paragraph (2)(A), experts on child indicators, experts from State agencies and
				from nonprofit organizations that use child indicator data at the State level,
				and experts on survey methodology.
							(ii)DeadlineThe
				members of the advisory panel shall be appointed not later than 2 months after
				the date of enactment of the State Child
				Well-Being Research Act of 2007.
							(C)MeetingsThe
				advisory panel established under subparagraph (A) shall meet—
							(i)at least 3 times
				during the first year after the date of enactment of the
				State Child Well-Being Research Act of
				2007; and
							(ii)annually
				thereafter for the 4 succeeding years.
							(4)Authorization
				of appropriationsThere are authorized to be appropriated for
				each of fiscal years 2008 through 2012, $20,000,000 for the purpose of carrying
				out this
				subsection.
					.
		
